Appellate Case: 22-3004      Document: 010110697940           Date Filed: 06/16/2022      Page: 1
                                                                                         FILED
                                                                             United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                               Tenth Circuit

                               FOR THE TENTH CIRCUIT                                 June 16, 2022
                           _________________________________
                                                                                 Christopher M. Wolpert
                                                                                     Clerk of Court
  LUTHER W. JOHNSON, III,

        Petitioner - Appellant,

  v.                                                              No. 22-3004
                                                         (D.C. No. 5:21-CV-03211-SAC)
  DAN SCHNURR,                                                      (D. Kan.)

        Respondent - Appellee.
                       _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Petitioner Luther W. Johnson III, proceeding pro se,1 seeks a certificate of

 appealability (“COA”) to challenge the district court’s dismissal of his 28 U.S.C. § 2254

 habeas petition. Because the district court denied his petition as time-barred, to obtain a

 COA, Johnson must show that “jurists of reason would find it debatable whether the

 petition states a valid claim of the denial of a constitutional right and that jurists of reason

 would find it debatable whether the district court was correct in its procedural ruling.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because the district court’s procedural


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Because Johnson is proceeding pro se, “we liberally construe his filings, but we
 will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 22-3004     Document: 010110697940          Date Filed: 06/16/2022       Page: 2



 ruling is not reasonably debatable, exercising jurisdiction under 28 U.S.C. §§ 1291 and

 2253, we deny a COA and dismiss the matter.

        A state prisoner must file a 28 U.S.C. § 2254 petition within one year of the state

 court’s judgment becoming final. See 28 U.S.C. § 2244(d)(1). The limitations period is

 tolled when there is “a properly filed application for State post-conviction or other

 collateral review” pending. Id. § 2244(d)(2).

        Johnson’s state-court judgment became final on November 3, 2016—when the 90-

 day period for seeking review in the United States Supreme Court expired. See Locke v.

 Saffle, 237 F.3d 1269, 1273 (10th Cir. 2001). The statutory period ran for 298 days until

 Johnson filed his first state post-conviction motion on August 29, 2017. That motion was

 denied on March 27, 2018, and because Johnson didn’t timely appeal, the clock started

 running again 30 days later on April 28, 2018. See Pace v. DiGuglielmo, 544 U.S. 408,

 413–14 (2005). The limitations period expired 67 days later on July 4, 2018. But Johnson

 did not file his habeas petition until September 7, 2021—more than three years too late.

        On appeal, Johnson argues that he is “entitled to statutory tolling for the fourteen

 (14) month interval” between when he filed his second state post-conviction motion on

 August 12, 2020 and his habeas petition on September 7, 2021. Opening Br. at 3. But

 even if that were true, that still leaves nearly two years of un-tolled time unaccounted for.

 All the other statutory tolling arguments that Johnson makes are similarly meritless and

 primarily focus on the merits of his habeas petition.2


        2
        Johnson does not argue that he is entitled to equitable tolling or claim actual
 innocence.
                                               2
Appellate Case: 22-3004    Document: 010110697940         Date Filed: 06/16/2022     Page: 3



       We therefore conclude that reasonable jurists could not debate that the district

 court was correct to dismiss Johnson’s habeas petition as time-barred. Thus, we deny his

 request for a COA and dismiss the appeal.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




                                             3